            Case 1:21-cv-03160-VEC Document 1 Filed 04/12/21 Page 1 of 15



                          UNITED STATES DISTRICT COURT FOR
                         THE SOUTHERN DISTRICT OF NEW YORK

GREGORY MACHKOVSKY,
                                                      Case No.
                         Plaintiff,
                                                      JURY TRIAL DEMANDED
             v.

OBALON THERAPEUTICS, INC., ANDREW
RASDAL, KIM KAMDAR, RAYMOND
DITTAMORE, DOUGLAS FISHER, LES
HOWE,   SHARON    STEVENSON,   and
WILLIAM PLOVANIC,

                         Defendants.


    COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, Gregory Machkovsky (“Plaintiff”), by his undersigned attorneys, for this Complaint

against Defendants, alleges upon personal knowledge with respect to himself, and upon information

and belief based upon, inter alia, the investigation of counsel, as to all other allegations herein, as

follows:

                                      NATURE OF THE ACTION

       1.      This is an action brought by Plaintiff against Obalon Therapeutics, Inc. (“Obalon” or

the “Company”) and the members of the Company’s board of directors (collectively referred to as the

“Board” or the “Individual Defendants” and, together with Obalon, the “Defendants”) for their

violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (“Exchange Act”), 15

U.S.C. §§ 78n(a), 78t(a) and Rule 14a-9, 17 C.F.R. § 240.14a-9. Plaintiff’s claims arise in connection

with the proposed merger between Obalon, ReShape Lifesciences Inc. (“ReShape”), and Optimus

Merger Sub, Inc. (“Merger Sub”), a wholly-owned subsidiary of Obalon (“Proposed Transaction”).

Plaintiff also asserts a claim against the Individual Defendants for breaching their fiduciary duty of

candor/disclosure under state law.

       2.      On January 19, 2021, Obalon entered into an Agreement and Plan of Merger with
                                                  1
            Case 1:21-cv-03160-VEC Document 1 Filed 04/12/21 Page 2 of 15



ReShape and Merger Sub (“Merger Agreement”), whereby Merger Sub will merge with and into

ReShape, with ReShape becoming a wholly-owned subsidiary of Obalon.

       3.      Upon consummation of the Proposed Transaction, each share of ReShape will be

converted into the right to receive a currently undetermined number of Obalon shares (“Merger

Consideration”). As a result, ReShape shareholders are expected to own 51% of the outstanding

common stock of Obalon, while Obalon shareholders are expected to own only 49%.

       4.      On April 9, 2021, in order to convince the Company’s public common shareholders to

vote in favor of the Proposed Transaction, Defendants authorized the filing of a materially incomplete

and misleading Form S-4/A Registration Statement (“Registration Statement”) with the SEC, in

violation of Sections 14(a) and 20(a) of the Exchange Act.

       5.      In particular, the Registration Statement contains materially incomplete and

misleading information concerning: (i) the Obalon Adjusted ReShape Projections prepared by the

Company’s management; and (ii) the valuation analyses performed by the Company’s financial

advisor, Canaccord Genuity LLC (“Canaccord”) in connection with the Proposed Transaction.

       6.      The special meeting of Obalon’s shareholders to vote on the Proposed Transaction is

scheduled to be held on May 13, 2021 (“Shareholder Vote”). Therefore, it is imperative that the

material information omitted from the Registration Statement is disclosed prior to the Shareholder

Vote, so Obalon’s shareholders can properly exercise their corporate voting rights.

       7.      For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule 14a-9. Plaintiff

seeks to enjoin Defendants from taking any steps to consummate the Proposed Transaction, unless

and until the material information discussed below is disclosed to Obalon’s shareholders sufficiently

in advance of the upcoming Shareholder Vote or, in the event the Proposed Transaction is

consummated, to recover damages resulting from the Defendants’ violations of the Exchange Act.


                                                  2
              Case 1:21-cv-03160-VEC Document 1 Filed 04/12/21 Page 3 of 15



                                   JURISDICTION AND VENUE

       8.       This Court has jurisdiction over all claims asserted herein pursuant to Section 27 of

the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934 Act

and Rule 14a-9.

       9.       Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either present

in this District for jurisdictional purposes or has sufficient minimum contacts with this District as to

render the exercise of jurisdiction over each Defendant by this Court permissible under the traditional

notions of fair play and substantial justice. “Where a federal statute such as Section 27 of the

[Exchange] Act confers nationwide service of process, the question becomes whether the party has

sufficient contacts with the United States, not any particular state.” Sec. Inv’r Prot. Corp. v. Vigman,

764 F.2d 1309, 1315 (9th Cir. 1985). “[S]o long as a defendant has minimum contacts with the United

States, Section 27 of the Act confers personal jurisdiction over the defendant in any federal district

court.” Id. at 1316.

       10.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as 28 U.S.C. § 1391, because Defendants are found or are inhabitants or transact

business in this District.    Indeed, Obalon’s common stock trades on the Nasdaq, which is

headquartered in this District. See, e.g., United States v. Svoboda, 347 F.3d 471, 484 n.13 (2d Cir.

2003) (collecting cases). In addition, the Company’s proxy solicitor, MacKenzie Partners, Inc. is

located in this District at 1407 Broadway, New York, NY 10018.

                                               PARTIES

        11.     Plaintiff is, and has been continuously throughout all times relevant hereto, the owner

of Obalon common stock.

        12.     Defendant Obalon is a public company incorporated under the laws of Delaware with


                                                   3
               Case 1:21-cv-03160-VEC Document 1 Filed 04/12/21 Page 4 of 15



 principal executive offices located at 5421 Avenida Encinas, Carlsbad, CA 92008. The Company’s

 common stock trades on the Nasdaq under the ticker symbol “OBLN.”

         13.     Defendant Andrew Rasdal is, and has been at all relevant times, a director of the

 Company, Chief Executive Officer, and President.

         14.     Defendant Kim Kamdar, is, and has been at all relevant times, a director of the

 Company and Chair of the Board.

         15.     Defendant Raymond Dittamore is, and has been at all relevant times, a director of the

 Company.

         16.     Defendant Douglas Fisher is, and has been at all relevant times, a director of the

 Company.

         17.     Defendant Les Howe is, and has been at all relevant times, a director of the Company.

         18.     Defendant Sharon Stevenson, is, and has been at all relevant times, a director of the

 Company.

         19.     Defendant William Plovanic is, and has been at all relevant times, a director of the

 Company. Defendant Plovanic resigned from his position as President and Chief Executive Officer

 of Obalon in June of 2020. Aside from being a director of the Company, he currently works at

 Canaccord as an equity research analyst.

         20.     Defendants identified in paragraphs 13 through 19 are collectively referred to herein

 as the “Board” or the “Individual Defendants,” and together with the Company, the “Defendants.”

                                  SUBSTANTIVE ALLEGATIONS

I.        Background of Obalon, ReShape, and the Proposed Transaction

          21. Obalon is a vertically integrated medical device company that focuses on developing

and commercializing medical devices to treat people with obesity. The Company offers the Obalon

Balloon System designed to provide weight loss in patients with obesity. Its Obalon Balloon System


                                                   4
               Case 1:21-cv-03160-VEC Document 1 Filed 04/12/21 Page 5 of 15



comprises of a swallowable capsule that contains an inflatable balloon attached to a microcatheter; the

Obalon Navigation System console, which is a combination of hardware and software used to track

and display the location of the balloon during placement; the Obalon Touch Inflation Dispenser, which

is a semi-automated, hand-held inflation device used to inflate the balloon once it is placed; and a

disposable canister filled with mixture of gas.

            22.   ReShape is a medical device company that provides products and services that

manages and treat obesity and metabolic diseases in the United States, Australia, Europe, and

internationally. Its product portfolio includes Lap-Band System, a minimally invasive long-term

treatment of severe obesity and more invasive surgical stapling procedures, such as the gastric bypass

or sleeve gastrectomy; and ReShape Vest system, an investigational, minimally invasive,

laparoscopically implanted medical device that wraps around the stomach to enable weight loss in

obese and morbidly obese patients without cutting or permanently removing portions of the stomach,

or bypassing any portion of the gastrointestinal tract. ReShape also offers ReShapeCare virtual health

coaching program, a virtual telehealth weight management program that supports healthy lifestyle

changes for all medically managed weight-loss patients; and ReShape Diabetes Bloc-Stim

Neuromodulation, a technology that is in preclinical development for the treatment of type 2 diabetes

mellitus.

            23.   According to the January 20, 2021, press release announcing the Proposed

Transaction:

            ReShape Lifesciences Inc. to Merge With Obalon Therapeutics, Inc. to Expand
                                   Weight Loss Product Offering

            SAN CLEMENTE, CA / ACCESSWIRE / January 20, 2021 / ReShape Lifesciences
            Inc. (OTCQB:RSLS), a global weight-loss solutions leader, announced today that it
            has entered into a definitive merger agreement with Obalon Therapeutics, Inc., which
            is listed on the NASDAQ Capital Market, a company focused on developing and
            commercializing novel technologies for weight loss, under which ReShape and
            Obalon will combine in an all-stock transaction.


                                                   5
             Case 1:21-cv-03160-VEC Document 1 Filed 04/12/21 Page 6 of 15



         Under the terms of the merger agreement that has been unanimously approved by the
         boards of directors of both companies, existing ReShape stockholders will have
         majority ownership of the combined company immediately following the closing of
         the merger and Obalon will be renamed ReShape Lifesciences Inc. and will trade
         under the NASDAQ ticker symbol "RSLS." The current directors and officers of
         ReShape will comprise the board of directors and executive management of the
         combined company.

         ReShape and Obalon have delivered some of the most innovative FDA-approved
         weight loss solutions for the treatment of obesity. According to a recent article in the
         New England Journal of Medicine, the past 50 years have seen increasing attention
         to the issue of obesity[1], citing the World Health Organization's current data
         showing that global prevalence of obesity has tripled since the mid-1970s with more
         than 1 billion adults being overweight in addition to 650 million adults and 124
         million children and adolescents being obese. This has tremendous impact on health
         and health related costs globally as obesity is responsible for 41% of uterine cancers;
         more than 10% of gallbladder, kidney, liver, and colon cancers; 40% of cases of
         cardiovascular disease; and most cases of type 2 diabetes.2 Further relevant in today's
         world, SARS-CoV-2 infection (COVID-19) is more likely to cause serious illness or
         death in people with obesity than in those with a healthier body-mass index.

         Bart Bandy, President and Chief Executive Officer of ReShape commented, "We are
         excited with this opportunity to add Obalon's FDA approved Balloon System to
         ReShape's line of minimally invasive weight-loss solutions while also expanding our
         market reach. Our portfolio also includes the Lap-Band®, emerging products that
         support bariatric surgical procedures across the spectrum and ReShapeCareTM, which
         is our reimbursed, telehealth-based patient support program that is available for any
         medically supervised weight loss program. This integration positions us to achieve
         our goals for growth and continued advancement towards becoming the premier
         weight loss company for physicians and patients."

(Emphasis in original).

II.    The Registration Statement Omits Material Information

       24.     Defendants filed a materially incomplete and misleading Registration Statement with

the SEC, despite the Individual Defendants being obligated to carefully review the Registration

Statement before it was filed and disseminated to the Company’s shareholders, to ensure it did not

contain any material misrepresentations or omissions. Therefore, the Registration Statement should

be amended prior to the Shareholder Vote, so the Company’s shareholders can make an informed

voting decision in connection with the Proposed Transaction.

       25.     First, the Registration Statement fails to provide critical information regarding the

                                                  6
             Case 1:21-cv-03160-VEC Document 1 Filed 04/12/21 Page 7 of 15



Obalon Adjusted ReShape Projections prepared by the Company’s management. In particular, the

Registration Statement fails to disclose the figures underlying the following inputs used to calculate

ReShape’s Unlevered Free Cash Flow for years 2021 through 2030 (“Cash Flow Projections”): (i)

depreciation and amortization; (ii) stock based compensation; (iii) interest expense; (iv) change in net

working capital; and (v) capital expenditures. Without disclosure of the figures underlying these

inputs, the Company’s shareholders will be unable to understand how Obalon’s management derived

the Cash Flow Projections.

       26.     Unlike poker where a player must conceal his unexposed cards, the object of a

registration statement is to put all of one’s cards on the table face-up. In this case, only some of the

cards were exposed—the others were concealed. If a registration statement discloses financial

projections and valuation information, such projections must be complete and accurate. The question

here is not the duty to speak, but liability for not having spoken enough. With regard to future events,

uncertain figures, and other so-called soft information, a company may choose silence or speech

elaborated by the factual basis as then known—but it may not choose half-truths. See Campbell v.

Transgenomic, et al., No. 18-2198 (8th Cir., March 1, 2019) (noting that “half-truths” are actionable

misrepresentations under securities laws and collecting cases). Accordingly, Defendants must

disclose the figures underlying the inputs used to calculate ReShape’s Cash Flow Projections.

       27.     Second, the Registration Statement omits material information regarding Canaccord’s

financial analyses with respect to the Proposed Transaction.

       28.     To start, the Registration Statement discloses that in developing its fairness opinion,

Canaccord “reviewed certain projected cash and other estimates and data” of Obalon provided to

them by the Company’s management, yet the Registration Statement entirely omits these projections

(“Omitted Projections”). Indeed, Canaccord utilized the Omitted Projections in performing the

Obalon Liquidation Analysis. Therefore, Defendants must disclose the Omitted Projections, so the


                                                   7
             Case 1:21-cv-03160-VEC Document 1 Filed 04/12/21 Page 8 of 15



Company’s shareholders can understand the true value of Obalon and properly assess Canaccord’s

fairness opinion, in order to make an informed evaluation of the Proposed Transaction.

       29.     Concerning the Obalon Publicly Traded Comparable Companies Analysis, the

Registration Statement omits the individual multiples observed by Canaccord for each of the

selected companies.

       30.     As for the ReShape Discounted Cash Flow Analysis, the Registration Statement

fails to disclose: (i) the inputs and assumptions underlying Canaccord’s selection of the terminal

perpetual growth rate ranging from 1.0% to 4.0%; and (ii) the components underlying the

weighted average cost of capital of the publicly traded companies, used by Canaccord to derive

the discount rate ranging from 18.6% to 20.6%.

       31.     These key inputs are material to Obalon’s shareholders, and their omission renders the

summary of Canaccord’s ReShape Discounted Cash Flow Analysis incomplete and misleading. As

one highly-respected law professor explained regarding these crucial inputs, in a discounted cash flow

analysis a banker takes management’s forecasts, and then makes several key choices “each of which

can significantly affect the final valuation.” Steven M. Davidoff, Fairness Opinions, 55 Am. U.L.

Rev. 1557, 1576 (2006). Such choices include “the appropriate discount rate, and the terminal

value…” Id. As Professor Davidoff explains:

               There is substantial leeway to determine each of these, and any change can
               markedly affect the discounted cash flow value. For example, a change in
               the discount rate by one percent on a stream of cash flows in the billions of
               dollars can change the discounted cash flow value by tens if not hundreds
               of millions of dollars….This issue arises not only with a discounted cash
               flow analysis, but with each of the other valuation techniques. This dazzling
               variability makes it difficult to rely, compare, or analyze the valuations
               underlying a fairness opinion unless full disclosure is made of the various
               inputs in the valuation process, the weight assigned for each, and the
               rationale underlying these choices. The substantial discretion and lack of
               guidelines and standards also makes the process vulnerable to manipulation
               to arrive at the “right” answer for fairness. This raises a further dilemma in
               light of the conflicted nature of the investment banks who often provide
               these opinions.

                                                  8
                Case 1:21-cv-03160-VEC Document 1 Filed 04/12/21 Page 9 of 15



          Id. at 1577-78 (emphasis added).      Without the above-mentioned information, Obalon’s

shareholders cannot evaluate for themselves the reliability of Canaccord’s ReShape Discounted Cash

Flow Analyses, make a meaningful determination of whether the implied equity value ranges reflect

the true value of ReShape or were the result of an unreasonable judgment by Canaccord, and make an

informed decision regarding whether to vote their shares in favor of the Proposed Transaction.

          32.     In sum, the omission of the above-referenced information renders the Registration

Statement materially incomplete and misleading, in contravention of the Exchange Act. Absent

disclosure of the foregoing material information prior to the upcoming Shareholder Vote concerning

the Proposed Transaction, Plaintiff will be unable to make an informed decision regarding whether

to vote his shares in favor of the Proposed Transaction, and he is thus threatened with irreparable

harm, warranting the injunctive relief sought herein.

                                          CAUSES OF ACTION

                                                COUNT I

 (Against All Defendants for Violations of Section 14(a) of the Exchange Act and Rule 14a-9)

          33.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          34.     Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the use of

the mails or by any means or instrumentality of interstate commerce or of any facility of a national

securities exchange or otherwise, in contravention of such rules and regulations as the Commission

may prescribe as necessary or appropriate in the public interest or for the protection of investors, to

solicit or to permit the use of his name to solicit any proxy or consent or authorization in respect of

any security (other than an exempted security) registered pursuant to section 78l of this title.” 15

U.S.C. § 78n(a)(1).

          35.     Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange Act,


                                                    9
             Case 1:21-cv-03160-VEC Document 1 Filed 04/12/21 Page 10 of 15



provides that proxy communications shall not contain “any statement which, at the time and in the

light of the circumstances under which it is made, is false or misleading with respect to any material

fact, or which omits to state any material fact necessary in order to make the statements therein not

false or misleading.” 17 C.F.R. § 240.14a-9.

       36.      The omission of information from a registration statement will violate Section 14(a)

and Rule 14a-9 if other SEC regulations specifically require disclosure of the omitted information.

       37.      Defendants have issued the Registration Statement with the intention of soliciting the

Company’s public common stockholders’ support for the Proposed Transaction.                Each of the

Individual Defendants reviewed and authorized the dissemination of the Registration Statement,

which fails to provide critical information regarding, amongst other things: (i) the Obalon Adjusted

ReShape Projections prepared by the Company’s management; and (ii) the valuation analyses

performed by Canaccord.

       38.      In so doing, Defendants made untrue statements of fact and/or omitted material facts

necessary to make the statements made not misleading. Each of the Individual Defendants, by virtue

of their roles as officers and/or directors, were aware of the omitted information but failed to disclose

such information, in violation of Section 14(a). The Individual Defendants were therefore negligent,

as they had reasonable grounds to believe material facts existed that were misstated or omitted from

the Registration Statement, but nonetheless failed to obtain and disclose such information to the

Company’s shareholders although they could have done so without extraordinary effort.

       39.      The Individual Defendants knew or were negligent in not knowing that the

Registration Statement is materially misleading and omits material facts that are necessary to render

it not misleading. The Individual Defendants undoubtedly reviewed and relied upon most if not all

of the omitted information identified above in connection with their decision to approve and

recommend the Proposed Transaction; indeed, the Registration Statement states that Canaccord


                                                   10
             Case 1:21-cv-03160-VEC Document 1 Filed 04/12/21 Page 11 of 15



reviewed and discussed its financial analyses with the Individual Defendants, and further states that

the Individual Defendants considered the financial analyses provided by Canaccord, as well as its

fairness opinion and the assumptions made and matters considered in connection therewith. Further,

the Individual Defendants were privy to and had knowledge of the projections for the Company and

the details surrounding the process leading up to the signing of the Merger Agreement. The

Individual Defendants knew or were negligent in not knowing that the material information identified

above has been omitted from the Registration Statement, rendering the sections of the Registration

Statement identified above to be materially incomplete and misleading. Indeed, the Individual

Defendants were required to, separately, review Canaccord’s analyses in connection with their receipt

of the fairness opinions, question Canaccord as to its derivation of fairness, and be particularly

attentive to the procedures followed in preparing the Registration Statement and review it carefully

before it was disseminated, to corroborate that there are no material misstatements or omissions.

       40.      The Individual Defendants were, at the very least, negligent in preparing and

reviewing the Registration Statement. The preparation of a registration statement by corporate

insiders containing materially false or misleading statements or omitting a material fact constitutes

negligence. The Individual Defendants were negligent in choosing to omit material information from

the Registration Statement or failing to notice the material omissions in the Registration Statement

upon reviewing it, which they were required to do carefully as the Company’s directors. Indeed, the

Individual Defendants were intricately involved in the process leading up to the signing of the Merger

Agreement and preparation and review of the Company’s financial projections.

       41.      Obalon is also deemed negligent as a result of the Individual Defendants’ negligence

in preparing and reviewing the Registration Statement.

       42.      The misrepresentations and omissions in the Registration Statement are material to

Plaintiff, who will be deprived of his right to cast an informed vote if such misrepresentations and


                                                  11
                Case 1:21-cv-03160-VEC Document 1 Filed 04/12/21 Page 12 of 15



omissions are not corrected prior to the Shareholder Vote. Plaintiff has no adequate remedy at law.

Only through the exercise of this Court’s equitable powers can Plaintiff be fully protected from the

immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                                 COUNT II

      (Against the Individual Defendants for Violations of Section 20(a) of the Exchange Act)

          43.      Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          44.      The Individual Defendants acted as controlling persons of Obalon within the meaning

of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as officers and/or

directors of Obalon, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the Registration

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

          45.      Each of the Individual Defendants was provided with or had unlimited access to copies

of the Registration Statement and other statements alleged by Plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the statements

or cause the statements to be corrected.

          46.      In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act violations

alleged herein, and exercised the same.          The Registration Statement contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They


                                                     12
                Case 1:21-cv-03160-VEC Document 1 Filed 04/12/21 Page 13 of 15



were thus directly involved in preparing this document.

          47.      In addition, as the Registration Statement sets forth at length, and as described herein,

the Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Registration Statement purports to describe the various issues and information that

the Individual Defendants reviewed and considered. The Individual Defendants participated in

drafting and/or gave their input on the content of those descriptions.

          48.      By virtue of the foregoing, the Individual Defendants have violated Section 20(a) of

the Exchange Act.

          49.      As set forth above, the Individual Defendants had the ability to exercise control over

and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by their

acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate result

of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

          50.      Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                                 COUNT III

   (Against the Individual Defendants for Breach of Fiduciary Duty of Candor/Disclosure)

          51.      Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          52.      By virtue of their role as directors and/or officers of the Company, the Individual

Defendants directly owed Plaintiff and all Company shareholders a fiduciary duty of

candor/disclosure, which required them to disclose fully and fairly all material information within

their control when they seek shareholder action, and to ensure that the Registration Statement did not

omit any material information or contain any materially misleading statements.
                                                13
             Case 1:21-cv-03160-VEC Document 1 Filed 04/12/21 Page 14 of 15



       53.      As alleged herein, the Individual Defendants breached their duty of candor/disclosure

by approving or causing the materially deficient Registration Statement to be disseminated to Plaintiff

and the Company’s other public shareholders.

       54.      The misrepresentations and omissions in the Registration Statement are material, and

Plaintiff will be deprived of his right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the Shareholder Vote. Where a shareholder has been denied one

of the most critical rights he or she possesses—the right to a fully informed vote—the harm suffered

is an individual and irreparable harm.

       55.      Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.       Preliminarily enjoining Defendants and all persons acting in concert with them from

proceeding with the Shareholder Vote or consummating the Proposed Transaction, unless and until

the Company discloses the material information discussed above which has been omitted from the

Registration Statement;

       B.       Directing the Defendants to account to Plaintiff for all damages sustained as a result

of their wrongdoing;

       C.       Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

       D.       Granting such other and further relief as this Court may deem just and proper.




                                                  14
         Case 1:21-cv-03160-VEC Document 1 Filed 04/12/21 Page 15 of 15



                                          JURY DEMAND

      Plaintiff demands a trial by jury on all issues so triable.

Dated: April 12, 2021                                MONTEVERDE & ASSOCIATES PC

                                                     /s/ Juan E. Monteverde
                                                     Juan E. Monteverde (JM-8169)
                                                     The Empire State Building
                                                     350 Fifth Avenue, Suite 4405
                                                     New York, NY 10118
                                                     Tel: (212) 971-1341
                                                     Fax: (212) 202-7880
                                                     Email:
                                                     jmonteverde@monteverdelaw.com

                                                     Attorneys for Plaintiff




                                                  15
